  Case 4:21-cr-40039-LLP Document 39 Filed 08/05/21 Page 1 of 2 PageID #: 112



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION



                                               *


UNITED STATES OF AMERICA,                      *       CR 21-40039
                                               *

                                               *
               Plaintiff,

        vs.                                    *                   ORDER
                                               *


HEATHER LYNN SCHAEFER,                         *
                                               *


               Defendant.                      *
                                               *




        Counsel for Defendant Heather Lynn Schaefer has filed a Motion to Continue, Doc. 36,
requesting a continuance of thirty (30) days of all dates currently in force, and the Government has
no objection to the continuance request. After consideration of the file in this matter, the Court finds
that failure to grant a continuance would deny counsel the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence and further that failure to grant the
continuance would deny the public interest in bringing this case to trial in an orderly fashion. Further,
the Court finds that the ends ofjustice served by continuing this trial outweigh the best interests of
the public and the Defendant in a speedy trial. For all of those reasons as well as those set forth in
the Motion,

       IT IS ORDERED:


        1.     That Defendant Heather Lynn Schaefer's Motion to Continue, Doc. 36, is
               granted.

       2.      That all other motions as to Defendant herein he filed and served on or before
               August 23, 2021; that opposing counsel respond thereto on or before
               August 26, 2021; and that a hearing, if necessary, will he held before the
               Magistrate Judge in Sioux Falls, South Dakota, before August 31, 2021; and
               the Court will not consider a stock motion for leave to file further motions,
               however, the Court will consider a motion filed by a party after the deadline
               if the party can show good cause as to why the motion was late filed.

       3.      That September 3, 2021, is hereby set as the deadline for submission to the
 Case 4:21-cr-40039-LLP Document 39 Filed 08/05/21 Page 2 of 2 PageID #: 113




           Court of any proposed plea agreement.

     4.    That motions in limine shall be in writing and filed, together with proposed
           instructions, with the Court ten(10) working days before trial.

     5.    That thejury trial herein for Defendant shall commence in Sioux Falls, South
           Dakota, on Tuesday. September 28. 2021. with counsel to be present for
           motions in limine at 9:00 A.M., and with the jury to report at 9:30 A.M.

     6.    That the period of delay resulting from such continuance is excluded in
           computing the time within which the trial of the offense for the Defendant
           must commence, as the Court finds that the ends of justice served by taking
           such action outweigh the best interests of the public and the Defendant in a
           speedy trial. 18 U.S.C.§ 3161(h)(7)(A).

     7.    That the Court does not contemplate granting any additional continuances
           absent exceptional circumstances.

     Dated this^ day of August,2021.

                                         BY THE COURT:




                                           iwrence L. Piersol
                                         United States District Judge
ATTEST:
MATTHEW W.THELEN,CLERK
